DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10, 11, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. US 20170201975.


Regarding claim 10, An apparatus for wireless communication, comprising: a processor (Figure 4, element 404); memory (Figure 4, element 406) in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a first number of spatial streams for a data transmission (the apparatus determines whether to transmit a frame based on a number of antennas at the station for transmitting the frame, a number of streams used to transmit the frame by the station, or both the number of antennas at the station for transmitting the frame and the number of streams used to transmit the frame by the station, para. 0008); generate a packet (a frame, Figure 2B, element 250, that may be transmitted by a STA, element 212, para. 0039) comprising a long training field (LTF) (legacy long training field, element 274), the LTF comprising a number of orthogonal frequency division multiplexing (OFDM) symbols that is equal to a number of transmit antennas for the data transmission STA, element 208, has 2 TX antennas, para. 0037, 0091, include one or more OFDM symbols, para. 0039), wherein the number of transmit antennas for the data transmission is greater than the first number of spatial streams for the data transmission (a STA may use spatial expansion whereby the number of spatial streams that the STA, elements 206, 208, 210, 212, transmits for a given frame, element 250 may be less than the number of antennas at the STA, para. 0046); and transmit the packet over a wireless channel, wherein the LTF is transmitted using a second number of spatial streams equal to the number of transmit antennas (system employs MIMO which splits a data stream into multiple parts, called spatial streams and transmits each spatial stream through separate antennas to corresponding antennas on a receiving device, para. 0024, the STA may use a different spatial expansion matrix depending on the number of spatial streams for a given transmission, the STA may store a plurality of spatial expansion matrices and use the appropriate spatial expansion matrix depending on the number of spatial streams sent in a transmission, para. 0046).

Regarding claim 11, The apparatus of claim 10, wherein the instructions to transmit the packet are executable by the processor to cause the apparatus to: format the packet in a multi-user frame format (multi-user mimo, Title).

Regarding claim 17, The apparatus of claim 16, wherein the instructions executable to transmit the packet are executable by the processor to cause the apparatus to: transmit a data packet using the first number of spatial streams and the transmit antennas (a STA may use spatial expansion whereby the number of spatial streams that the STA, elements 206, 208, 210, 212, transmits for a given frame, element 250 may be less than the number of antennas at the STA, the STA may use a different spatial expansion matrix depending on the number of spatial streams (which may be less than the number of antennas at the STA) for a given transmission, para. 0046).
Claims 8, 19-20 are rejected under the rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ren et al. US 20220173774.

Regarding claim 12, The apparatus of claim 11, Yang does not disclose wherein the instructions to transmit the packet further are executable by the processor to cause the apparatus to: spread a transmit power for the data transmission over a plurality of the transmit antennas using a pre-coding matrix.  Ren provides a transmission precoding matrix indication method and a device, Abstract.  Ren discloses uplink transmission precoding matrix is calculated such that it can be ensured that transmit power of all antenna ports is the same, para. 0187.  Before the filing of the invention it would have been obvious to modify Yang to include Ren’s precoding matrix.  One of ordinary skill in the art would be motivated to do so that uplink coverage is ensured, para. 0187.  

Regarding claim 13, The apparatus of claim 12, Yang does not disclose wherein the transmit power is spread evenly across the plurality of the transmit antennas.  Ren provides a transmission precoding matrix indication method and a device, Abstract.  Ren discloses uplink transmission precoding matrix is calculated such that it can be ensured that transmit power of all antenna ports is the same, para. 0187.  Before the filing of the invention it would have been obvious to modify Yang to include Ren’s precoding matrix.  One of ordinary skill in the art would be motivated to do so that uplink coverage is ensured, para. 0187.  
Claims 3-4 are rejected under the same rationale.

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ren in view of Pare, Jr. et al. US 20110274003 (hereinafter Pare).

Regarding claim 14, The apparatus of claim 13, Yang and Ren do not disclose wherein the pre-coding matrix comprises an orthogonal matrix.  Pare discloses each station can be transmitted multi-stream data where precoding matrices are computed such that channels of the independent stations are orthogonal, para. 0045-0046.  At the time of the filing of the invention it would have been obvious to modify Yang to include Pare’s precoding.  One of ordinary skill in the art would be motivated to do that so transmissions do not interference with one another, para. 0046.
Claim 5 is rejected under the same rationale.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Lee US 20160119047.

Regarding claim 16, The apparatus of claim 10, and the instructions executable to transmit the packet are executable by the processor to cause the apparatus to: transmit the packet using the second number of spatial streams (system employs MIMO which splits a data stream into multiple parts, called spatial streams and transmits each spatial stream through separate antennas to corresponding antennas on a receiving device, para. 0024, the STA may use a different spatial expansion matrix depending on the number of spatial streams for a given transmission, the STA may store a plurality of spatial expansion matrices and use the appropriate spatial expansion matrix depending on the number of spatial streams sent in a transmission, para. 0046).
Yang does not disclose wherein the packet is a null data packet (NDP).  Lee discloses wireless multi-user communication including a frame comprising a long training field portion, Abstract.  Lee discloses the transmission node sends a non-data packet, para. 0080, 0081.  At the time of the filing of the invention it would have been obvious to modify Yang to include Lee’s non-data packet.  One of ordinary skill in the art would be motivated to do so for proper sounding procedure, para. 0079. 
	Claim 7 is rejected under the same rationale.


Allowable Subject Matter
Claims 6, 9, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468